Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conway, U.S. Patent No. 5,906, 876.
Conway discloses a moisture management fabric.  The fabric has an upper face, a middle region and a lower face, wherein the middle region is between the upper face and the lower face.  The middle region comprises a mixture of hydrophobic and hydrophilic yarns such as a .   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway, U.S. Patent No. 5,906,876.
Conway discloses a knitted structure as set forth above.
Conway differs from the claimed invention because it does not teach that the cells have an ovoid shape.  
However, Conway does teach that the channels can be formed in a grid or in any other pattern or design.  See col. 2, lines 4-29.
Therefore, it would have been obvious to have selected a particular pattern for the channels which produced the best moisture movement and/or which produced an aesthetically pleasing pattern.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway, U.S. Patent No. 5,906, 876 in view of Yasui et al, U.S. Patent Application Publication No. 2006/0223400.  
Conway  discloses a knitted fabric as set forth above.  
Conway differs from the claimed invention because although Conway discloses that the hydrophobic yarns can be made from polyester, it does not specifically disclose polyethylene terephthalate.
However, Yasui discloses a knitted fabric formed from two different types of yarns.  The yarns have different degrees of water absorbing capability and can be arranged in different areas of a fabric in order to impart different water absorbency and transport properties to a fabric.  See abstract.  Yasui discloses the low water absorbency fibers can be polyethylene terephthalate.  See paragraph 0077.  
Therefore, it would have been obvious to have employed PET yarns as the low water absorbency yarns in Conway in view of their art recognized suitability for this intended purpose.  
Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway, U.S. Patent No. 5,906, 876 in view of Evans, U.S. Patent Application Publication No. 2008/0082035.
Conway  discloses a knitted fabric as set forth above.  
Conway differs from the claimed invention because it does not disclose that the moisture absorbent yarns are polyamide monofilament yarn.
However, Evans teaches employing polyamide monofilament yarns in knitted fabrics for moisture transport.  See paragraph 0025.
Therefore, it would have been obvious to one of ordinary skill to have employed a nylon monofilament as the absorbent yarn in Conway in view of the teaching of Evans of the suitability of nylon monofilament yarns for use in moisture transport knitted fabrics.  
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway in view of Yasui and Evans.
Conway discloses a knitted structure as set forth above.
Conway does not disclose a structure wherein the more hydrophobic yarns is PET and the more hydrophilic yarn is monofilament polyamide.
However, Yasui discloses a knitted fabric formed from two different types of yarns.  The yarns have different degrees of water absorbing capability and can be arranged in different areas of a fabric in order to impart different water absorbency and transport properties to a fabric.  See abstract.  Yasui discloses the low water absorbency fibers can be polyethylene terephthalate.  See paragraph 0077.  
Therefore, it would have been obvious to have employed PET yarns as the low water absorbency yarns in Conway in view of their art recognized suitability for this intended purpose.  
However, Evans teaches employing polyamide monofilament yarns in knitted fabrics for moisture transport.  See paragraph 0025.
Therefore, it would have been obvious to one of ordinary skill to have employed a nylon monofilament as the absorbent yarn in Conway in view of the teaching of Evans of the suitability of nylon monofilament yarns for use in moisture transport knitted fabrics.  
With regard to the particular air permeability, once the structure of Conway was modified as taught by Evans and Yasui, it is reasonable to expect that the claimed air permeability would be present because like materials must have like properties, or, in the alternative, to have provided a suitable permeability to the fabric of Conway which produced a fabric having the desired moisture transport properties and also comfort properties of breathability, especially when in use as a garment.
16.	Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway, U.S. Patent No. 5,906,876 in view of McMurray et al, U.S. Patent No. 7,707,857.  
17.	Conway discloses a knitted fabric as set forth above.  
18.	Conway differs from the claimed invention because it does not disclose employing a transparent or translucent yarn.
19.	However, McMurray discloses employing a transparent or translucent yarn in portions of a knitted fabric in order to provide the ability to see through the fabric in selected areas.  See col. 6, line 65- col. 7, line 1.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a transparent or translucent yarn as one of the yarns in the fabric of Conway
 in order to impart particular areas of transparency to the fabric.  
Applicant’s amendments have overcome the previous rejection.  A new rejection is set forth above in view of the amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789